Title: To Thomas Jefferson from Albert Gallatin, 12 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     
                        12 Mch 1808
                     
                  
                  I understand that the part of South America where Mr. Peppin the writer of the enclosed is going to settle for the purpose of superintending a commercial British house is Brasil. The vessel is daily expected & will sail without delay for that country. I have thought that perhaps some use might be made of that opportunity for the purpose mentioned the other day. If Mr P. did not go on British ground, he might have been entrusted to a certain extent; he is a very respectable & honest merchant of Charleston ruined by a Yazoo purchase he made from Hampton. I believe Mr. Madison knows him as he attended two sessions here on that business: he is a lame man & a friend of Dr. Tucker. His being engaged on English business would prevent his being employed for the U. States; but he may be bearer of letters; & perhaps a passage might be obtained in the same vessel for another person. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     Be pleased to return the letter which Mr Duval wants to answer
                  
               